Case 7:20-cr-00327-VB Document 34 Filed 09/18/20 Page 1 of 1
Case 7:20-cr-00327-VB Document 33 Filed 09/17/20 Page 1 of 1

 

LAW OFFICES OF JAMES R. DEVITA, PLLC

Mr. DeVita's application to be relieved as counsel is
GRANTED with the profound thanks of the Court for
his long and distinguished service on the CJA panel.
E-MThe Court anticipates appointing Joseph Vita, Esq.,
as defendant DeLorenzo's new CJA counsel. Both
Mr. DeVita and Mr. Vita should attend the telephone
conference scheduled for 9/21/2020 at 11:00 a.m.

 

WHIT

VIA ECF .
Honorable Vincent L. Briccetti SO ORDERED:
The Hon. Charles L. Brieant Jr.

Federal Building and United States View ,

 

300 Quarropas St.

White Plains, NY 10601-4150 Vincent L. Briccetti, U.S.D.J. 9/18/2020

 

 

 

Re: United States v. Rahmel Nash and Frank DeLorenzo 20 Cr. 327 (VB)

Dear Judge Briccetti:

I am writing to request that I be relieved as counsel to defendant Frank DeLorenzo in this
matter and that new counsel be assigned under the Criminal Justice Act. I have decided to retire
from the practice of law as of December 31, 2020. It appears highly unlikely that this case will
be completed by then, and I believe it is in Mr. DeLorenzo’s best interest to have new counsel
assigned at this time rather than in January so that he and his new attorney have time to work
together, develop the attorney client relationship, and determine the appropriate approach to the
case.

Respectfully submitted,

s/ James R. DeVita

James R. DeVita

ce: Lindsey Keenan, Assistant United States Attorney (by ECF)
Daniel Hochheiser, Esq. (by ECF)
